Citation Nr: 1032059	
Decision Date: 08/26/10    Archive Date: 09/01/10	

DOCKET NO.  06-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the VARO in Seattle 
that, in pertinent part, denied service connection for PTSD.  The 
appeal is REMANDED to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claim at issue.  
When the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist the Veteran in developing 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A review of the record reveals the Veteran was less than 
forthcoming in providing more specific information with regard to 
the claimed stressful incidents he experienced while serving with 
the Navy in the late 1960's.  He has referred to having been 
overweight while in service and being bullied and harassed 
because he had a "fatty chest."  He was told he was to lose 
weight and just "toughen up."  He has also referred to 
recollections of an incident when he watched an individual killed 
by aircraft propellers, apparently while serving onboard the 
U.S.S. Bon Homme Richard (CVA-31).  He has also referred to 
recollections of "surviving a typhoon..."  He has not referred to 
time frames for any of the alleged stressful incidents.  

The Board also acknowledges the accredited representative's 
assertion that VA has not attempted to help the Veteran verify 
any exposure to combat while serving onboard the Bon Homme 
Richard or any information with regard to the activities of the 
ship during the time frame the Veteran was assigned to it.  The 
Board agrees that an effort should be made in this regard, 
hopefully with more information provided from the Veteran.  

In view of the foregoing, additional development is in order and 
the case is REMANDED for the following:

1.  VA should contact the Veteran and ask 
him to prepare as comprehensive a statement 
as possible with regard to his alleged 
inservice stressors.  He should be asked to 
provide more specific information with 
regard to each incident.  He is advised 
that this information is vitally necessary 
to gain supportive evidence of his 
stressful events and he must be as specific 
as possible in order to assist with 
developing supporting information.  In 
particular, he is asked to provide the 
approximate dates of assignment to the Bon 
Homme Richard while serving in the coastal 
waters of the shore of Vietnam.

2.  If, and only if, the Veteran provides 
more specific information with regard to 
his time onboard the Bon Homme Richard, VA 
should contact the U.S. Naval Historical 
Center, 805 Kiddler Breeze St. SE, 
Washington Navy Yard, Washington, DC 20374-
5060 and request the ship's logs, ship 
history, or any other daily, monthly, or 
yearly record of the Bon Homme Richard with 
regard to its time off the coast of Vietnam 
in the mid-1960's.  The Historical Center 
should be requested to conduct a search of 
all available and appropriate sources, and 
provide any information which might 
corroborate any of the Veteran's claimed 
stressful incidents, to include involvement 
in a typhoon.  If a search of available 
records for corroborating evidence leads to 
negative results, VA should notify the 
Veteran and his representative and afford 
them the opportunity for response.

3.  Thereafter, if deemed advisable, based 
on any additional information developed, VA 
should arrange for the Veteran to be 
examined by a psychiatrist or personnel in 
psychiatry with the purpose of evaluating 
and determining the etiology of any current 
psychiatric disability.  The examiner 
should review all pertinent medical records 
in the claims file and a copy of this 
REMAND, and the review should be so 
reflected in the examination report.  The 
purpose of the examination is to determine 
the nature and etiology of any current 
psychiatric disability, to include PTSD, 
and the examiner should state whether it is 
at least as likely as not that any current 
psychiatric disability, to include PTSD, is 
attributable to any incident of the 
Veteran's active service.  If it cannot be 
determined without resort to speculation, 
then it should be so stated by the 
examiner.  The examiner should apply the 
standard of whether it is at least as 
likely as not (that is, to at least a 50 
degree of probability) that any claimed 
disorder is causally or etiologically 
related to the Veteran's active service.  

4.  After the aforementioned development 
has been accomplished to the extent 
possible, VA should again review the record 
and readjudicate the issue on appeal.  The 
readjudication should give consideration to 
all the evidence of record and be 
accomplished with the application of all 
appropriate legal theories.

If the benefit sought on appeal remains denied, the Veteran and 
his representative should be provided with a Supplemental 
Statement of the Case.  This must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable laws and regulations considered 
pertinent to the issue on appeal.  The Veteran is hereby notified 
that it's his responsibility to report for the scheduled 
examination and to cooperate in the development of his case by 
providing more specific information to regard to his claimed 
stressful experiences, and that the consequences of failure to 
report for a VA examination without good cause or to provide 
additional information may result in denial of his claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



